Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on May 17, 2022. Claims 1-4, 6, 9-11, 14, 16, 20-29 are pending. 

Response to Amendment and Arguments
In response to applicant's amendments, claims rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn. 

In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 102 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made in view of De Silva US2016/0214717 (“De Silva”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,  6, 9-11, 14, 16, 20-29  are rejected under 35 U.S.C. 103 as being unpatentable over De Silva US2016/0214717 (“De Silva”) in view of Liu et al. US2016/0068267 (‘’Liu”).

Regarding claim(s) 1, 10, 16. De Silva discloses a system comprising: 
a parent aerial vehicle comprising a first set of sensors; and 
at least one child aerial vehicle comprising a second set of sensors , wherein the at least one child aerial vehicle is releasably coupled to the parent aerial vehicle (abstract, fig. 1-fig. 8, e.g. unmanned Aerial Vehicle hereinafter called “Mother UAV” member (11) capable of carrying modules of Sub Unmanned Aerial Vehicle members (12) hereinafter called “Sub UAV” member.); 
wherein the parent aerial vehicle is configured to
transport the at least one child aerial vehicle to a region containing the target location, uncouple from the at least one child aerial vehicle (para. 10-para 11, e.g. the Mother UAV member comprises of, Sub UAV members, and the method and system that the Mother UAV member is able to release Sub UAV members to a specified location, also receive said Sub UAV members back on the flatbed of the Mother UAV member and be secured firmly.), and 
after uncoupling from the at least one child aerial vehicle, remotely control the at least one child aerial vehicle by transmitting control instructions to the at least one child aerial vehicle for the least one child aerial vehicle (para. 43, e.g. all other Sub UAV members 12 and mini unmanned vehicle members 26 to operate and function, all necessary equipment, electronic components so that all UAV members 11,12, and 26 are able to fly, collect data, store data, transmit data including engage in all the following missions, collect scientific data, monitor change of climate, weather pattern, sea-ice melting, air quality, observe wildlife, ecosystem, marine environment, surveillance, patrolling, securing borders, transport goods, pipeline inspection, observe oil spills, and clean up, Arctic drilling for core ice samples (scientific research), military applications, use as remote ground data collecting stations, combat Arctic wildfires, monitor Oil spills cleanup missions.) to 
operate the second set of sensors to conduct the surveillance at the target location (para. 9, e.g. , (4) surveillance, patrolling, securing borders,) and 
after the at least one child aerial vehicle conducts the surveillance at the target location, navigate back to the parent aerial vehicle for the parent aerial vehicle to recouple to the at least one child aerial vehicle (para. 17, e.g. The Mini Unmanned Vehicles also comprise with a system that after collecting necessary data and samples return back to the Sub UAV member.).
De Silva does not explicitly disclose navigate to the target location based on the received flight path. 
Instead Paragraph 0001 and 0045 of De Silva further teaches Sub UAV members communicate with each other via satellite and remote control technology to send and receive command signals between said UAV members, also to communicate with moveable or un-moveable “Data Station” members for the purpose of operating and activating all electronic and mechanical components for said UAV members to fly and engage in specified missions.
Liu teaches receiving a flight path control system and method for an UAV (para. 10, e.g. receive a signal indicating a desired movement path for the unmanned aerial vehicle; receive a signal from the one or more sensors detecting one or more obstacles situated along or near the desired movement path; and modify the desired movement path based on the obstacle avoidance strategy associated with the selected flight mode in order to prevent the unmanned aerial vehicle from colliding with the one or more obstacles.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of De Silva by incorporating the applied teaching of flight path as taught by Liu to improve the accuracy of UAV controls. Furthermore, it would have been obvious to one of ordinary skill in the art to recognize that the “sub UAV” of De Silva is capable of navigating itself to a target location based on the received instructions/missions/flight path from the “Mother UAV” since it is an unmanned aerial vehicle. 

Regarding claim(s) 2. De Silva discloses wherein the parent aerial vehicle and the at least one child aerial vehicle each comprise a propulsion unit for propelling through an environment, and wherein the at least one child aerial vehicle is a microscale unmanned aerial vehicle (UAV) (abstract, fig. 1- fig. 8).

Regarding claim(s) 3. De Silva discloses wherein the parent aerial vehicle further comprises a control system for receiving and storing information and executing instructions to control the child aerial vehicle (para. 15, FIG. 8 is a view of the Mother UAV member 11 on how it controls the Sub UAV members so that the Sub UAV members are able to fly in a sequence and in a coordinated manner alongside the Mother UAV member.)
De Silva is silent to wherein the first set of sensors comprises a multifunction light detection and ranging (LIDAR) system wherein the parent aerial vehicle further comprises a housing capable of containing up to a 500 lb payload.
Liu teaches another UAV system and method and wherein the first set of sensors comprises a multifunction light detection and ranging (LIDAR) system (para. 7, the one or more sensors can comprise one or more of: a GPS sensor, an inertial sensor, a vision sensor, a lidar sensor, an ultrasonic sensor, a barometer, or an altimeter. The one or more sensors can comprise a plurality of different sensor types. The one or more sensors can comprise a GPS sensor and the environment type can be determined based on a number of GPS satellites in communication with the GPS sensor. The one or more sensors can comprise a lidar sensor and the environment type can be determined based on time-of-flight data obtained by the lidar sensor.) wherein the parent aerial vehicle further comprises a housing capable of containing up to a 500 lb payload (para. 107-para. 108, The weight of the movable object may be less than or equal to about: 1000 kg).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of De Silva by incorporating the applied teaching of Liu to enable obstacle avoidance strategies and improve UAV controls by enhancing adaptability, safety, and ease of use.

Regarding claim(s) 4, 11. De Silva discloses wherein the parent aerial vehicle further comprises a communication interface for receiving instructions from a remote control system and wherein the control instructions comprise me instructions received from me remote control system (para. 15, Still another object of the present invention is to provide a remote and satellite communication capability wherein, the Mother UAV member receives and transmits command signals between Data Station members.)

Regarding claim(s) 6. De Silva discloses wherein the first set of sensors on the parent aerial vehicle detect one or more conditions in an environment at or near the target location to facilitate generation of the control instructions for the at least one child aerial vehicle, and wherein at least one sensor of the second set of sensor is an optical sensor or a camera (para. 17, e.g. obtain images and necessary information from special cameras and sensors.).


Regarding claim(s) 9. De Silva discloses analyze received data providing geolocation and environment information for the region (para. 8, para. 9 ,e.g. specially to engage in the Arctic region to collect (1) scientific data, monitor change of climate, weather pattern, sea-ice melting, (2) measure air quality at high, mid and lower altitude, specially to measure methane and other toxic gases in the Arctic (3) observe wildlife, ecosystem, marine environment, (4) surveillance, patrolling, securing borders, (5) transport goods, pipeline inspection, observe oil spills, and clean up method,); 

Regarding claim(s)  14, 20. De Silva discloses wherein the parent aerial vehicle is configured to be stationed on and launch from a land transport device; or an aerial device (FIG. 2 is a view of the satellite communication system between the Data Station, Mother UAV member, Sub UAV members, and Moveable Data Stations.)

Regarding claim(s) 21. De Silva discloses the parent aerial vehicle is configured to launch from a water transport vehicle in a littoral zone and transport the child aerial vehicle through the littoral zone to the region (FIG. 2 is a view of the satellite communication system between the Data Station, Mother UAV member, Sub UAV members, and Moveable Data Stations.)

Regarding claim(s) 22. De Silva disclose wherein the parent aerial vehicle is further configured to: determine that the parent aerial vehicle is hovering above the region containing the target location, wherein uncoupling from the at least one child aerial vehicle is performed in response to determining that the parent aerial vehicle is hovering above the region containing the target location (para. 41, e.g. This creates capability to find a specific location that needs to be investigated or access to specific areas where aircrafts, boats or humans are unable to access. Further, provides the opportunity to transport samples of scientific information, food, water and medicine to people in disaster areas, also rescue people in the Arctic, combat Arctic oil spills and in the clean up process.).

Regarding claim(s) 23, 24, 27-29. De Silva does not explicitly disclose wherein the parent aerial vehicle is further configured to: receive, from a remote control system different from the parent aerial vehicle and the at least one child aerial vehicle, (i) a first flight path for the parent aerial vehicle to navigate to the region containing the target location and (ii) a second flight path for the at least one child aerial vehicle to navigate to the target location after decoupling from the parent aerial vehicle; and navigate to the region in accordance with the first flight path, while coupled to the at least one child aerial vehicle, wherein transmitting the control instructions to the at least one child aerial vehicle comprises transmitting the second flight path to the at least one child aerial vehicle. Instead De Silva teaches the deployment of a child aerial vehicle to a specified area from the mother aerial vehicle. 
Liu teaches further selecting a flight mode from a plurality of different flight modes, wherein each of the plurality of different flight modes is associated with a different obstacle avoidance strategy; receiving a signal indicating a desired movement path for the unmanned aerial vehicle; detecting one or more obstacles along the desired movement path using one or more sensors; and modifying the desired movement path based on the obstacle avoidance strategy associated with the selected flight mode in order to prevent the unmanned aerial vehicle from colliding with the one or more obstacles (para. 16).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of De Silva by incorporating the applied teaching of Liu to enable obstacle avoidance strategies and improve UAV controls.

Regarding claim(s) 25. De Silva discloses wherein the control instructions to operate the second set of sensors to conduct the surveillance at the target location comprise control instructions to operate the second set of sensors and store, in local memory of the at least one child aerial vehicle, surveillance data acquired by the second set of sensors and associated with the target location (para. 9, e.g. surveillance, patrolling, securing borders,).

Regarding claim(s) 26. De Silva does not explicitly disclose wherein the parent aerial vehicle is configured for longer flight endurance, higher battery power, more adverse flying conditions, and more autonomous operation than the at least one child aerial vehicle. 
However, it would have been obvious to one of ordinary skill in the art to recognize that the ”mother UAV” of De Silva is capable of longer flight endurance, higher battery power, more adverse flying conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666